COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-298-CR


PAUL JONES                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Paul Jones appeals his conviction and seventeen-year sentence for felony

driving while intoxicated enhanced by a prior DWI conviction. In three points,

he argues that the trial court abused its discretion by admitting into evidence

records of prior convictions because there was no evidence to link Appellant to

those convictions. We affirm.



      1
          … See Tex. R. App. P. 47.4.
                                  Background

      A grand jury indicted Appellant for DWI. The indictment alleged two prior

DWI convictions from 1990 and 2005 and, as an enhancement paragraph,

another DWI conviction from 1991.          Appellant stipulated that he was the

defendant convicted in the 1990 and 2005 DWI convictions. A jury found

Appellant guilty as alleged in the indictment.

      At the trial’s punishment phase, the State offered the testimony of one

witness, J.P. Patterson, an investigator with the Denton County District

Attorney’s Office. Through Patterson, the State offered the following exhibits:

      State’s Exhibit 5:      1984 DWI conviction record

      State’s Exhibit 6:      1988 DWI conviction record

      State’s Exhibit 7:      1989 DWI conviction record

      State’s Exhibit 8:      “Pen Packet” for 1991 DWI conviction

      State’s Exhibit 9:      2005 DWI conviction record.

      State’s exhibit 10:     Certified driving record reflecting DW I
                              convictions in 1968, 1984, 1988, 1991,
                              and 2005.

Appellant made no objections to exhibits 6, 7, or 9. He made a relevance

objection to exhibit 5, arguing, “There’s no identifying information that would

prove this particular individual is one and the same person set forth on that

judgment.”   He made relevance and hearsay objections to exhibit 8, again

                                       2
arguing that the State had failed to prove that he was the same person referred

to in the pen packet. The trial court overruled his objections and admitted the

exhibits.

      The jury assessed punishment at confinement for seventeen years, and

the trial court rendered judgment accordingly.

                                   Discussion

      In his second and third points, Appellant argues that the trial court abused

its discretion by admitting exhibits 5 and 8 because the State failed to prove

that he is the person referred to in those exhibits.

      To establish that a defendant has been convicted of a prior offense, the

State must prove beyond a reasonable doubt that (1) a conviction exists and (2)

the defendant is linked to the conviction. Flowers v. State, 220 S.W.3d 919,

921–22 (Tex. Crim. App. 2007). No specific document or mode of proof is

required to prove these two elements. Id. There is no “best evidence” rule in

Texas that requires that the fact of a prior conviction be proven with any

document, much less any specific document. Id. While evidence of a certified

copy of a final judgment and sentence may be a preferred and convenient

means, the State may prove both of these elements in a number of different

ways, including (1) the defendant’s admission or stipulation, (2) testimony by

a person who was present when the person was convicted of the specified

                                        3
crime and can identify the defendant as that person, or (3) documentary proof

(such as a judgment) that contains sufficient information to establish both the

existence of a prior conviction and the defendant’s identity as the person

convicted. Id. Just as there is more than one way to skin a cat, there is more

than one way to prove a prior conviction. Id.; see, e.g., Branch v. State, 932
S.W.2d 577, 584 (Tex. App.—Tyler 1995, no pet.) (holding combination of

testimony concerning defendant’s driver’s license number and date of birth;

driving record reflecting license number, date of birth, and prior conviction

docket numbers; and prior conviction records reciting docket numbers sufficient

to connect convictions to defendant); see also Littles v. State, 726 S.W.2d 26,

32 (Tex. Crim. App. 1987) (op. on reh’g) (holding combination of expert

testimony concerning fingerprint comparison and photograph comparison by

jury sufficient); Gollin v. State, 554 S.W.2d 683, 686–87 (Tex. Crim. App.

1977) (holding testimony that photograph and physical description in pen

packet was the defendant was sufficient), overruled on other grounds by Littles,
726 S.W.2d at 28; Garza v. State, 548 S.W.2d 55, 56–57 (Tex. Crim. App.

1977) (holding stipulations of a defendant sufficient); Ward v. State, 505
S.W.2d 832, 837 (Tex. Crim. App.) (holding testimony of a witness who

personally knew defendant and the fact of his prior conviction sufficient), cert.




                                       4
denied, 419 U.S. 864 (1974). These methods are not exclusive. As the court

of criminal appeals noted in Human v. State,

      [T]he proof that is adduced to establish that the defendant on trial
      is one and the same person that is named in an alleged prior
      criminal conviction closely resembles pieces of a jigsaw puzzle.
      The pieces standing alone usually have little meaning. However,
      when the pieces are fitted together, they usually form the picture
      of the person who committed the alleged prior conviction or
      convictions.

749 S.W.2d 832, 835–36 (Tex. Crim. App. 1988). The trier of fact fits the

pieces of the jigsaw puzzle together and weighs the credibility of each piece.

Flowers, 220 S.W.3d at 923.2

      Turning to the “jigsaw puzzle” in this case, we first consider exhibit 5.

Exhibit 5 is a certified record of an October 30, 1984 DWI conviction in cause

number 5870 in Dallam County. The defendant was “Paul Eugene Jones.”

Exhibit 6—to which Appellant had no objection—is the record of a 1988 DWI

conviction.    The charging information in that case alleged that the

defendant—Paul Eugene Jones—had previously been convicted of DWI “on the

30th Day of October, 1984, in the County Court at Law of Dallam County,

Texas, Cause Number 5870.” The defendant in exhibit 6 pleaded “no contest”



      2
      … Appellant phrases his points in terms of the trial court’s discretion to
admit the evidence of the prior convictions rather than the sufficiency of the
evidence to support the jury’s finding that he was the defendant in the prior
convictions.

                                       5
to the information’s allegations. The judgment recites that the defendant’s date

of birth was “1–12–43" and that his Texas driver’s license number was

32209548.

      Likewise, exhibit 7—to which Appellant had no objection—is the record

of a 1990 DWI conviction against defendant Paul Eugene Jones.                 The

indictment in exhibit 7, like the information in exhibit 6, alleged that the

defendant had previously been convicted of DWI “on the 30th day of October,

1984, in the County Court of Dallam County, Texas, in Case Number 5870.”

The judgment shows that the defendant pleaded guilty to the indictment.

Appellant stipulated that he is the defendant referred to in the 1990 conviction.

The judgment recites Appellant’s date of birth as “1–12–43" and his driver’s

license number as 32209548TX.

      Thus, in addition to the fact that the defendant in exhibit 5 had the same

name as Appellant, the conviction in exhibit 5 is connected to Appellant

through the conviction records in exhibits 6 and 7, which were admitted

without objection. Both exhibits 6 and 7 allege the exhibit 5 conviction as a

prior conviction, and the defendant pleaded no contest to the allegations in

exhibit 6 and guilty to the allegations in exhibit 7. Appellant admitted that he

was the defendant in the exhibit 7 conviction. The driver’s license and date of

birth reflected in both exhibits 6 and 7 show that he is also the defendant in the

                                        6
exhibit 5 conviction. Considering all of these puzzle pieces, we hold that the

evidence is sufficient to prove that Appellant was the defendant in the exhibit

5 conviction. Thus, the trial court did not abuse its discretion by overruling

Appellant’s objection and admitting the exhibit, and we overrule his third point.

      Exhibit 8 is the pen packet for the 1991 DWI conviction of “Paul Eugene

Jones.” The packet’s cover page notes that the fingerprints in the original

records are of poor quality. The packet contains a black and white photocopy

of the defendant’s full-face and profile mug shot. It recites the defendant’s

date of birth as “1–12–43" and recites his height, weight, eye and hair color,

and skin tone (“ruddy”). The indictment in exhibit 8 alleges that the defendant

had been convicted of DWI in Denton County in 1988 in cause number

942852—the conviction in exhibit 6, to which Appellant had no objection.

Exhibit 8 also contains the defendant’s distinctive signature, as do exhibits 6

and 7.

      Thus, in addition to reciting Appellant’s name, exhibit 8 is connected to

Appellant by the birth date established by other exhibits to be Appellant’s. The

trial court and jury could also compare the pen packet’s mug shot and

description of height, weight, eye and hair color, and skin tone to Appellant’s

physical appearance at trial. Further, the trial court and jury could compare the

defendant’s signature in exhibit 8 to the signatures in the unobjected-to exhibits

                                        7
6 and 7. Putting the pieces of the puzzle together, we hold that the evidence

is sufficient to prove that Appellant was the defendant in the exhibit 8 pen

packet.      Thus, the trial court did not abuse its discretion by overruling

Appellant’s objection and admitting the exhibit, and we overrule his second

point.

         In his first point, Appellant argues the trial court abused its discretion

when it overruled his hearsay objection to Patterson’s testimony about

Appellant’s “SID” or State Identification Number, which is also recited in exhibit

8.   Because there was enough evidence to link the exhibit 8 conviction to

Appellant even without the SID, we need not reach Appellant’s first point. See

Tex. R. App. P. 47.1.

                                     Conclusion

         Having overruled Appellant’s second and third points and not having

reached his first point, we affirm the trial court’s judgment.




                                              ANNE GARDNER
                                              JUSTICE

PANEL: CAYCE, C.J.; GARDNER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 2, 2009

                                          8